DETAILED ACTION
Response to Amendment
	In response to amendment filed on 7/1/2022, claims 1- 2, 8, 15- 16 are amended, claims 4 and 9 are cancelled. Claims 1- 3, 5- 8 and 10- 27 are pending for examinations.
Interview summary
	In response to interview conducted on 9/7/2022, examiner discussed about the 112 second rejection because of the confusing language of the amended claims. Applicant agreed to change it. Further examiner suggested to incorporate combination language from claim 5 into all independent claims for possible allowance. No agreement was reached regarding claim 5’s proposal. The practitioner stated to change the limitations regarding 35 USC 112 issue in the next response.

Examiner’s note
	There is a discrepancies between claims filed on 9/7/2022 and previous claim sets, wherein originally only claims 1- 7 were pending. Please change claims statuses (i.e. new/currently amended/cancelled/currently cancelled) in the next response.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1- 3, 5- 8 and 10- 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding limitations as per claim 1, 8 and 15, about …..a second notification indicating for the wireless communication device to resume transmitting data; and in response to failing to reestablish the connection to the core network entity, a third notification indicating for the wireless communication device to establish an alternate communication path to the core network entity, wherein the second notification comprises updated route information for the alternate communication path….; are confusing to understand regarding same alternate path are being used for both a second and third notification indication. Dependent claims can be rejected based on the same above rationale.

Allowable Subject Matter
Claims  1- 3, 5- 8 and 10- 27 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468